Exhibit 10(a)

SUMMARY OF DIRECTOR AND NAMED EXECUTIVE OFFICER COMPENSATION

This summary sets forth the compensation of the Directors of Kimball
International, Inc. (the "Company"). The summary also includes compensation of
the Chief Executive Officer and four most highly compensated executive officers
(the "Named Executive Officers") of the Company as identified in the Company's
Proxy Statement. 

Director Compensation

All Outside (non-employee) Directors receive annual compensation of $24,000 for
the year for service as Directors, and an additional $2,000 for each Board
meeting attended. The Chairperson of the Audit Committee of the Board of
Directors receives $3,500 per committee meeting, and other Audit Committee
members receive $2,500 per committee meeting. Members of the Compensation and
Governance Committee receive $1,000 per committee meeting.  

The Directors can elect to receive all of their annual retainer and/or meeting
fees in shares of Class B Common Stock under the Company's 2003 Stock Option and
Incentive Plan.   Directors are also reimbursed for travel expenses incurred in
connection with Board and Committee meeting attendance.

An Outside Director is a director who is not an employee of the Company or one
of its subsidiaries.  James C. Thyen, President and Chief Executive Officer, and
Douglas A. Habig, Chairman of the Board, are Directors of the Company but do not
receive compensation for their services as Directors.

Named Executive Officers

Base Pay

Periodically, the Compensation and Governance Committee ("the Committee") of the
Board of Directors reviews and approves the salaries that are paid to the
Company's executive officers. The following are the current annualized base
salaries for the Company's Named Executive Officers identified in the last proxy
statement:

     James C. Thyen, President and Chief Executive Officer

$847,600

     Douglas A. Habig, Chairman of the Board

$598,000

     Donald D. Charron, Executive Vice President, President-Kimball Electronics
Group

$478,400

     P. Daniel Miller, Executive Vice President, President-Furniture

$468,000

     Robert F. Schneider, Executive Vice President, Chief Financial Officer

$400,400


Cash Bonus Plan

Each of the Named Executive Officers is able to participate in the Company's
2005 Profit Sharing Incentive Bonus Plan (the "Plan"), which was adopted by the
Committee and approved at the 2005 Annual Meeting of Share Owners. The profit
sharing framework of this Plan has been in place since prior to the Company
becoming publicly traded in 1976. The Plan includes profit determinations at
three levels within the Company: (1) Worldwide for Company-wide performance
("Worldwide"); (2) at a Group level for certain combinations of Business Units
("Group"); and (3) at a Business Unit level for the performance of designated
operations within the Company ("Business Unit").

--------------------------------------------------------------------------------

Goal. The goal of the Plan is to link an employee's compensation with the
long-term financial success of the Company. The intent is to encourage
participants to think, act and be rewarded like owners, and to seek out and
undertake initiatives that continuously improve the long-term performance of the
Company.

Eligibility. Executive officers and full-time salaried employees of the Company,
except those covered under commission compensation programs, are eligible to
participate in the Plan ("Participants").  Eligible employees from the Reptron
Electronics, Inc. acquisition were allowed to participate in the Plan beginning
July 1, 2007.

Bonus Criteria. The Plan measures profitability in terms of "economic profit,"
generally equal to net income less the cost of capital. New capital expenditures
are not included in computing the cost of capital for twelve months. The
Committee must approve the profitability goals ("Targets") within the first 25%
of the period of service to which the Targets relate, but not later than 90 days
after the commencement of that period ("Relevant Time Period"). The Committee,
within the Relevant Time Period, may make adjustments for non-operating income
and loss and other profit-computation elements as it deems appropriate to
provide optimal incentives for eligible employees. If other adjustments are
necessary beyond the Relevant Time Period, the Named Executive Officers will not
be eligible to receive any bonus resulting from such adjustments.

Bonus Amounts. The Plan establishes potential bonus amounts as a range of
percentages of the Participant's salary, with the bonus percentage increasing
with higher levels of profitability. The Plan also establishes different bonus
percentage ranges across several Participant categories, setting higher bonus
percentage ranges for Participants who, by virtue of their responsibilities, are
expected to have a greater effect on the Company's profitability.

The Named Executive Officers may earn bonuses anywhere from zero up to 100
percent of base salary. The Plan is designed so that Participants will achieve
maximum bonuses only if the Company achieves Targets comparable to those of
leading public companies and/or its competitors.

A Participant's total bonus under the Plan may not exceed $1,000,000 for any
fiscal year.

Administration. For a particular fiscal year, the Committee must approve the
Targets, profit-computation adjustments, and any other conditions at the
Worldwide and Group profitability levels within the Relevant Time Period.
Company management will determine the comparable features for each Business Unit
profitability level.

At the end of each fiscal year, but before Plan bonuses may be paid, the
Committee must certify in writing that Targets and other conditions have been
satisfied. The Committee does not have the discretion to increase the amount of
any bonus for the Named Executive Officers.

Because no single incentive plan is perfect and special situations occur where
individual achievement may not be adequately recognized by the 2005 Profit
Sharing Incentive Bonus Plan, there is a Supplemental Bonus Plan reviewed and
approved on an annual basis by the Board of Directors where a maximum of 1.5%,
on an after-tax basis, of the Company's overall annual net income (before
bonuses paid pursuant to the Company's 2005 Profit Sharing Incentive Bonus Plan)
may be designated as supplemental bonuses to those eligible employees, including
all Named Executive Officers, at the discretion of the Chairman of the Board and
President, Chief Executive Officer. Payments of any supplemental bonus are made
under the same terms and conditions as the 2005 Profit Sharing Incentive Bonus
Plan.  No bonuses were granted to any of the Named Executive Officers under this
Supplemental Bonus Plan for fiscal year 2007.

Bonus Payments. Under the Company's bonus plans, bonuses are accrued annually
and paid in five installments over the succeeding fiscal year. Except for
provisions relating to retirement, death, permanent disability, and certain
other circumstances described in a participant's employment agreement,
participants must be actively employed on each payment date to be eligible to
receive any unpaid bonus installment. The total amount of bonus accrued and
authorized to be paid to the Named Executive Officers based on the Company's
fiscal year 2007 results is listed below. The Named Executive Officers received
an installment of 50% of the payment in August 2007, and the remaining portions
will be paid in equal installments in September 2007, January 2008, April 2008,
and June 2008.

     James C. Thyen, President and Chief Executive Officer

$317,441

     Douglas A. Habig, Chairman of the Board

$254,998

     Donald D. Charron, Executive Vice President, President-Kimball Electronics
Group

$105,731

     P. Daniel Miller, Executive Vice President, President-Furniture

$219,412

     Robert F. Schneider, Executive Vice President, Chief Financial Officer

$150,189

 

--------------------------------------------------------------------------------

Retirement Plans

The Named Executive Officers participate in a defined contribution,
participant-directed retirement plan with a 401(k) provision that all domestic
employees, except domestic employees from the Reptron Electronics, Inc.
acquisition, are eligible to participate in (the "Retirement Plan"). The
Retirement Plan provides for voluntary employee contributions as well as a
discretionary annual Company contribution based on a percent of net income with
certain minimum and maximum limits as determined by the Board of Directors. Each
eligible employee's Company contribution is defined as a percent of eligible
compensation, the percent being identical for all eligible employees, including
Named Executive Officers. Participant contributions are fully vested
immediately, and Company contributions are fully vested after five years of
participation. All Named Executive Officers are fully vested. The Retirement
Plan is fully funded. For those eligible employees who, under the 1986 Tax
Reform Act, are deemed to be highly compensated, their individual Company
contribution under the Retirement Plan is reduced. For employees who are
eligible, including all Named Executive Officers, there is a nonqualified,
Supplemental Employee Retirement Plan (SERP) in which the Company contributes to
the account of each individual an amount equal to the reduction in the
contribution under the Retirement Plan arising from the provisions of the 1986
Tax Reform Act.

Other

The Named Executive Officers are eligible to receive grants under the Company's
2003 Stock Option and Incentive Plan. The Named Executive Officers also receive
nominal benefits such as executive financial services programs, supplemental
group medical, automotive allowances, and other miscellaneous items.  In fiscal
year 2006, the Named Executive Officers' personal use of the company aircraft
was limited to transportation for spouses and executives related to a Board
approved executive preventive healthcare program.  Beginning in fiscal year
2007, the Named Executive Officers may periodically use the Company aircraft for
limited personal reasons.  The exact amounts received from these benefits are
not predetermined and are disclosed annually in the Company's Proxy Statement. 